SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

762
KA 14-02086
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF REPORT OF JEFFERSON COUNTY
GRAND JURY OF JULY 2013
-------------------------------------------------                 ORDER
SCOTT D. MCNAMARA, SPECIAL PROSECUTOR, APPELLANT;

JOHN BURNS, JEFFERSON COUNTY SHERIFF, RESPONDENT.


SCOTT D. MCNAMARA, SPECIAL PROSECUTOR, UTICA, APPELLANT PRO SE.


     Appeal from an order of the Jefferson County Court (Kim H.
Martusewicz, J.), dated December 18, 2013. The order forever sealed a
certain grand jury report.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Report, Grand Jury Exhibit 83A of
Sept./Oct. 1993 Suffolk County Grand Jury IC, Term X., 221 AD2d 541,
541; Matter of Report of Grand Jury of County of Tompkins Impaneled
Apr. 24, 1984, 110 AD2d 44, 45).




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court